STATE OF MICHIGAN

                            COURT OF APPEALS



JEAN BERRY,                                                   UNPUBLISHED
                                                              December 29, 2015
              Plaintiff-Appellant,

v                                                             No. 323188
                                                              Bay Circuit Court
IN YOUR GOLDEN YEARS, LLC,                                    LC No. 13-003399-NZ

              Defendant-Appellee.


Before: SHAPIRO, P.J., and O’CONNELL and WILDER, JJ.

WILDER, J. (concurring).

       I concur in the result only.




                                                       /s/ Kurtis T. Wilder




                                           -1-